Exhibit 10.1

 

FIRST AMENDMENT TO

CONVERTIBLE PROMISSORY NOTES

 

This First Amendment to Convertible Promissory Notes (this “Amendment”) is made
effective as of December 31, 2018, by and between NeuroOne Medical Technologies
Corporation, a Delaware corporation (the “Company”), and each of those persons
and entities, severally and not jointly, who are holders of the Company’s
Convertible Promissory Notes (each, a “Holder” and collectively, the
“Holders”). 

 

Recitals

 

The Company and certain Holders entered into subscription agreements between
October 4, 2017 and November 27, 2018, which subscription agreements were
amended and restated on December 14, 2017 (as amended and restated, the “A&R
Subscription Agreements”). Between December 14, 2017 and May 30, 2018, the
Company and certain Holders entered into A&R Subscription Agreements. Pursuant
to the terms and conditions of the A&R Subscription Agreements, the Company
issued to the Holders Convertible Promissory Notes (the “Notes”) and capital
stock purchase warrants.

 

Pursuant to the consent of the holders of a majority in original aggregate
principal amount of the Notes pursuant to Section 7.6 of the Notes, the Notes
are hereby amended as follows:

  

Agreement

 

1. Maturity Date. The definition of “Maturity Date” in Section 1.1 of the Notes
is hereby deleted in its entirety and replaced with:

 

“Maturity Date” shall mean June 30, 2019.

 

2. Notice to Transferees. Pursuant to Section 7.6 of the Notes, this Amendment
shall be binding on all holders of the Notes, even if they do not execute such
consent, amendment or waiver. The terms of this Amendment shall be binding upon
and shall inure to the benefit of any successors or permitted assigns of the
Company and the Holders and of the Shares issued or issuable upon the conversion
of the Notes. Any successor, permitted assign or transferee of the Note after
the date hereof shall be deemed to have acquired the Note as amended by this
Amendment.

 

3. Construction. Unless otherwise defined herein, capitalized terms shall have
the meanings set forth in the Notes. The terms of this Amendment amend and
modify the Notes as if fully set forth in each Note. If there is any conflict
between the terms, conditions and obligations of this Amendment and the Notes,
this Amendment’s terms, conditions and obligations shall control. All other
provisions of the Notes not specifically modified by this Amendment are
preserved.

 



 

 

 

In Witness Whereof, this First Amendment to Convertible Promissory Notes is made
effective as of the date first set forth above.

 

THE COMPANY:       NeuroOne Medical Technologies Corporation      

By:



/s/ David A. Rosa   Name:

David A. Rosa



  Title:

Chief Executive Officer 

 

 

 



 

 